DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2019/0172623) in view of Kanbe et al. (US 2018/0061562).
Regarding claim 1, Ito et al. (figures 1b- 6b and para 0059-0070) discloses a shaped article formed from a magnetic resin that contains a binder resin and a magnetic metal powder (see para 0069) and having a thermal expansion coefficient of from 12 ppm/K to 16 ppm/K (see para 0069), from -55°C to 150°C (note: since Ito shaped article of Ito et al. has a coefficient  in the range from 12 ppm/K to 16 ppm/K it would be capable of passing the heat impact test that ranges from -55°C to 150°C which meets the claimed limitations); a wire (34) wound around the shaped article (see para 0063); and terminal electrodes to which ends of the wire are connected (see para 0065).
Ito et al. (para 0060) discloses wherein shaped article is formed of a binder resin but does not expressly discloses the binder resin is an epoxy-containing resin, the epoxy-containing resin containing at least one selected from the group consisting of a bisphenol-A epoxy resin, a bisphenol-F epoxy resin, an epoxy polysiloxane, an alicyclic epoxy resin, and a tetrafunctional naphthalene-based epoxy resin.
Kanbe et al. (para 0041-0043) discloses the binder resin is an epoxy-containing resin, the epoxy-containing resin containing at least one selected from the group consisting of a bisphenol-A epoxy resin, a bisphenol-F epoxy resin, an epoxy polysiloxane, an alicyclic epoxy resin, and a tetrafunctional naphthalene-based epoxy resin.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design the binder resin is an epoxy-containing resin, the epoxy-containing resin containing a bisphenol-A epoxy resin as taught by Kanabe et al to the inductive device of Ito et al. so as to improve/strengthen the mechanical properties of the shape article as and also allow for the shaped article to have high corrosion resistance thereby improving the life span of the shaped article.
Regarding claim 4, Ito et al. (figure 1b) discloses a coating resin (40) that seals a portion of the wire wound around the shaped article.
Regarding claim 5, Ito et al. (para 0069) discloses wherein the coating resin has a thermal expansion coefficient of from 12 ppm/K to 16 ppm/K, from -55°C to 150°C. (note: since Ito shaped article of Ito et al. has a coefficient  in the range from 12 ppm/K to 16 ppm/K it would be capable of passing the heat impact test that ranges from -55°C to 150°C which meets the claimed limitations)


2.	Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2019/0172623) in view of Harano et al. (US 2017/0297096).
Regarding claim 1, Ito et al. (figures 1b- 6b and para 0059-0070) discloses a shaped article formed from a magnetic resin that contains a binder resin and a magnetic metal powder (see para 0069) and having a thermal expansion coefficient of from 12 ppm/K to 16 ppm/K (see para 0069), from -55°C to 150°C (note: since Ito shaped article of Ito et al. has a coefficient  in the range from 12 ppm/K to 16 ppm/K it would be capable of passing the heat impact test that ranges from -55°C to 150°C which meets the claimed limitations); a wire (34) wound around the shaped article (see para 0063); and terminal electrodes to which ends of the wire are connected (see para 0065).
Ito et al. (para 0060) discloses wherein shaped article is formed of a binder resin but does not expressly discloses the binder resin is an epoxy-containing resin, the epoxy-containing resin containing at least one selected from the group consisting of a bisphenol-A epoxy resin, a bisphenol-F epoxy resin, an epoxy polysiloxane, an alicyclic epoxy resin, and a tetrafunctional naphthalene-based epoxy resin.
Harano et al. (para 0024-0030) discloses the binder resin is an epoxy-containing resin, the epoxy-containing resin containing at least one selected from the group consisting of a bisphenol-A epoxy resin, a bisphenol-F epoxy resin, an epoxy polysiloxane, an alicyclic epoxy resin, and a tetrafunctional naphthalene-based epoxy resin.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design the binder resin is an epoxy-containing resin, the epoxy-containing resin containing a bisphenol-A epoxy resin as taught by Harano et al to the inductive device of Ito et al. so as to improve/strengthen the mechanical properties of the shape article as and also allow for the shaped article to have high corrosion resistance thereby improving the life span of the shaped article.
Regarding claim 4, Ito et al. (figure 1b) discloses a coating resin (40) that seals a portion of the wire wound around the shaped article.
Regarding claim 5, Ito et al. (para 0069) discloses wherein the coating resin has a thermal expansion coefficient of from 12 ppm/K to 16 ppm/K, from -55°C to 150°C. (note: since Ito shaped article of Ito et al. has a coefficient  in the range from 12 ppm/K to 16 ppm/K it would be capable of passing the heat impact test that ranges from -55°C to 150°C which meets the claimed limitations)



3.	Claim 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2019/0172623) in view of Kanbe et al. (US 2018/0061562) in further view of Sakamoto (US 2011/0006870). 
Regarding claim 6 as applied to claim 4, Ito et al. (figures 1b- 6b and para 0059-0070) discloses all the limitations as noted above but does not expressly discloses wherein the coating resin is made of the same material as the magnetic resin.
 Sakamoto (para 0043 and para 0047) discloses a teaching wherein the coating resin (3) is made of the same material as the magnetic resin (see para 0043).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the coating resin is made of the same material as the magnetic resin as taught by Sakamoto to the inductive device of Ito et al. so as to save in valuable production cost and time.
Regarding claim 13 as applied to claim 5, Ito et al. (figures 1b- 6b and para 0059-0070) discloses all the limitations as noted above but does not expressly discloses wherein the coating resin is made of the same material as the magnetic resin.
 Sakamoto (para 0043 and para 0047) discloses a teaching wherein the coating resin (3) is made of the same material as the magnetic resin (see para 0043).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the coating resin is made of the same material as the magnetic resin as taught by Sakamoto to the inductive device of Ito et al. so as to save in valuable production cost and time.


4.	Claims 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2019/0172623) in view of Kanbe et al. (US 2018/0061562) in further view of Kitajima et al.(US 7,898,375).
Regarding claim 7 as applied to claim 4, Ito et al. (figures 1b- 6b and para 0059-0070) discloses the shaped article has a spindle section, around which the wire is wound, and a pair of flanges at ends of the spindle section; and when, in a cross-section of the shaped article and the coating resin extending along an axis of the spindle section. Ito et al. does not expressly discloses a first region is defined as a region enclosed by a line that connects ends of the flanges and by a surface of the shaped article and a second region as a region whose perimeter includes the line and a surface of the coating resin, a percentage by area of the second region to the first region is equal to or larger than about 5%. 
Kitajima et al.(figure 3) discloses a first region is defined as a region enclosed by a line that connects ends of the flanges and by a surface of the shaped article (see figure 3) and a second region as a region whose perimeter includes the line and a surface of the coating resin a percentage by area of the second region to the first region is larger than about 5%. (see figure 3). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a first region is defined as a region enclosed by a line that connects ends of the flanges and by a surface of the shaped article and a second region as a region whose perimeter includes the line and a surface of the coating resin, a percentage by area of the second region to the first region is larger than about 5% as taught by Kitajima et al to the inductive device of Ito et al. so as to reduce the thickness the of the inductive device and making it more compact which saves space on the printed circuit board; thereby saves in valuable production cost.
Regarding claim 8, Ito et al. (para 0065) discloses wherein the terminal electrodes are on one of the pair of flanges.
Regarding claim 14 as applied to claim 5, Ito et al. (figures 1b- 6b and para 0059-0070) discloses the shaped article has a spindle section, around which the wire is wound, and a pair of flanges at ends of the spindle section; and when, in a cross-section of the shaped article and the coating resin extending along an axis of the spindle section. Ito et al. does not expressly discloses a first region is defined as a region enclosed by a line that connects ends of the flanges and by a surface of the shaped article and a second region as a region whose perimeter includes the line and a surface of the coating resin, a percentage by area of the second region to the first region is equal to or larger than about 5%. 
Kitajima et al.(figure 3) discloses a first region is defined as a region enclosed by a line that connects ends of the flanges and by a surface of the shaped article (see figure 3) and a second region as a region whose perimeter includes the line and a surface of the coating resin a percentage by area of the second region to the first region is larger than about 5%. (see figure 3). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a first region is defined as a region enclosed by a line that connects ends of the flanges and by a surface of the shaped article and a second region as a region whose perimeter includes the line and a surface of the coating resin, a percentage by area of the second region to the first region is larger than about 5% as taught by Kitajima et al to the inductive device of Ito et al. so as to reduce the thickness the of the inductive device and making it more compact which saves space on the printed circuit board; thereby saves in valuable production cost.

5.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2019/0172623) in view of Kanbe et al. (US 2018/0061562) and Sakamoto (US 2011/0006870) in further view of Kitajima et al. (US 7,898,375).
Regarding claim 15 as applied to claim 6, Ito et al. (figures 1b- 6b and para 0059-0070) discloses the shaped article has a spindle section, around which the wire is wound, and a pair of flanges at ends of the spindle section; and when, in a cross-section of the shaped article and the coating resin extending along an axis of the spindle section. Ito et al. does not expressly discloses a first region is defined as a region enclosed by a line that connects ends of the flanges and by a surface of the shaped article and a second region as a region whose perimeter includes the line and a surface of the coating resin, a percentage by area of the second region to the first region is equal to or larger than about 5%. 
Kitajima et al.(figure 3) discloses a first region is defined as a region enclosed by a line that connects ends of the flanges and by a surface of the shaped article (see figure 3) and a second region as a region whose perimeter includes the line and a surface of the coating resin a percentage by area of the second region to the first region is larger than about 5%. (see figure 3). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a first region is defined as a region enclosed by a line that connects ends of the flanges and by a surface of the shaped article and a second region as a region whose perimeter includes the line and a surface of the coating resin, a percentage by area of the second region to the first region is larger than about 5% as taught by Kitajima et al to the inductive device of Ito et al. so as to reduce the thickness the of the inductive device and making it more compact which saves space on the printed circuit board; thereby saves in valuable production cost.

6.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2019/0172623) in view of Kanbe et al. (US 2018/0061562) in further view of Mamoru et al.(CN 102800456).
Regarding claim 9 as applied to claim 1, Ito et al. (figures 1b- 6b and para 0059-0070) discloses all the limitations as noted above but does not expressly discloses an oxide coating covering at least part of a surface of the shaped article, wherein the terminal electrodes include an oxygen-compatible metal layer as a base layer formed on a surface of the oxide coating.
 Ito et al.(figure 3 para 0051 and para 0083) discloses an oxide coating (10) covering at least part of a surface of the shaped article, wherein the terminal electrodes include an oxygen-compatible metal layer as a base layer formed on a surface of the oxide coating(see para 0083).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein as taught by Mamoru et al. to the inductive device of Ito et al. so as to prevent the core from being damage/defecting and improving the connection between the printed circuit board and the inductive device.
Regarding claim 18 as applied to claim 4, Ito et al. (figures 1b- 6b and para 0059-0070) discloses all the limitations as noted above but does not expressly discloses an oxide coating covering at least part of a surface of the shaped article, wherein the terminal electrodes include an oxygen-compatible metal layer as a base layer formed on a surface of the oxide coating.
 Ito et al.(figure 3 para 0051 and para 0083) discloses an oxide coating (10) covering at least part of a surface of the shaped article, wherein the terminal electrodes include an oxygen-compatible metal layer as a base layer formed on a surface of the oxide coating(see para 0083).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein an oxide coating covering at least part of a surface of the shaped article, wherein the terminal electrodes include an oxygen-compatible metal layer as a base layer formed on a surface of the oxide coating as taught by Mamoru et al. to the inductive device of Ito et al. so as to prevent the core from being damage/defecting and improving the connection between the printed circuit board and the inductive device.

3.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2019/0172623).
Regarding claim 3, Ito et al. (figures 1b- 6b and para 0059-0070) discloses a shaped article formed from a magnetic resin that contains a binder resin and a magnetic metal powder (see para 0069) and having a thermal expansion coefficient of from 12 ppm/K to 16 ppm/K (see para 0069), from -55°C to 150°C (note: since Ito shaped article of Ito et al. has a coefficient  in the range from 12 ppm/K to 16 ppm/K it would be capable of passing the heat impact test that ranges from -55°C to 150°C which meets the claimed limitations); a wire (34) wound around the shaped article (see para 0063); and terminal electrodes to which ends of the wire are connected (see para 0065).
Ito et al does not expressly disclose a when the thermal expansion coefficient is from 12 ppm/K to 16 ppm/K when the percentage by weight of the binder resin in the shaped article from 1 wt% to 4 wt%; However, the prior art of Ito et al. does teach that at 10 ppm/K the wt% is 2 and at 15 ppm/K the wt% is 5. One of ordinary skill in the art can reasonably conclude the thermal expansion coefficients of Ito et al. between 12-14 ppm/K could have a percentage by weight of the binder resin in the shaped article from 3 wt% to 4 wt%. It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the thermal expansion coefficient from 12 ppm/K to 16 ppm/K and the percentage by weight of the binder resin in the shaped article from 1 wt% to 4 wt%; since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Which would allow for a light and highly magnetic inducive device resulting in improved inductance properties.
 Regarding claim 12, Ito et al. (figure 1b) discloses a coating resin (40) that seals a portion of the wire wound around the shaped article.

7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2019/0172623) in view of Mamoru et al.(CN 102800456).
Regarding claim 17 as applied to claim 3, Ito et al. (figures 1b- 6b and para 0059-0070) discloses all the limitations as noted above but does not expressly discloses an oxide coating covering at least part of a surface of the shaped article, wherein the terminal electrodes include an oxygen-compatible metal layer as a base layer formed on a surface of the oxide coating.
 Ito et al.(figure 3 para 0051 and para 0083) discloses an oxide coating (10) covering at least part of a surface of the shaped article, wherein the terminal electrodes include an oxygen-compatible metal layer as a base layer formed on a surface of the oxide coating(see para 0083).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein an oxide coating covering at least part of a surface of the shaped article, wherein the terminal electrodes include an oxygen-compatible metal layer as a base layer formed on a surface of the oxide coating as taught by Mamoru et al. to the inductive device of Ito et al. so as to prevent the core from being damage/defecting and improving the connection between the printed circuit board and the inductive device.

8.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2019/0172623) in view of Kanbe et al. (US 2018/0061562) in further view of Matsui et al. (US 2017/0278618).
Regarding claim 19 as applied to claim 1, Ito et al. (figures 1b- 6b and para 0059-0070) discloses forming the shaped article and winding the wire around the shaped article but does not expressly discloses a teaching of mixing the binder resin and the magnetic metal powder to form a granulated powder.
Matsui et al. (para 0052-0055) discloses a teaching of mixing the binder resin and the magnetic metal powder to form a granulated powder.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein mixing the binder resin and the magnetic metal powder to form a granulated powder  as taught by Mamoru et al. to the inductive device of Ito et al. so as to prevent the core from being damage/defecting and improving the connection between the printed circuit board and the inductive device enhance the workability of a compacting step in which the molding time is short and which is excellent in productivity.


Response to Arguments
Applicant's arguments filed 04/21/22 have been fully considered but they are not persuasive.  The applicant argues that since paragraph 0069 of Ito teaches that “the linear expansion coefficient of the drum core 10 is approx. 15 PPM/° C, for example, when the percentage of resin in the drum core 10 is 5 percent by weight, and approx. 10 PPM/° C, for example, when the percentage of resin is 2 percent by weight.”  is outside the range of claim 3. Therefore, Ito does not disclose or suggest the claimed thermal expansion coefficient for drum cores with 1 to 4 wt% resin. The examiner respectfully disagrees. 
As mentioned in the rejection above, Ito et al does not expressly disclose a when the thermal expansion coefficient is from 12 ppm/K to 16 ppm/K when the percentage by weight of the binder resin in the shaped article from 1 wt% to 4 wt%; However, the prior art of Ito et al. does teach that at 10 ppm/K the wt% is 2 and at 15 ppm/K the wt% is 5. One of ordinary skill in the art can reasonably conclude the thermal expansion coefficients of Ito et al. between 12-14 ppm/K could have a percentage by weight of the binder resin in the shaped article from 3 wt% to 4 wt%. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Which would allow for a light and highly magnetic inducive device resulting in improved inductance properties. Accordingly, the rejection will remain in the office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837